Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-12 are allowed.
2.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 5 and 6. 
3.          As claims 1, 5, 6, the prior art of record taken alone or in combination, fails to disclose or render obvious a measurement device/method/non-transitory computer-readable recording medium storing a program causing a computer of a measurement device, comprising to measure an absorption spectrum of a dispersion liquid in which nanocarbons are dispersed, the dispersion liquid including a dispersant; to separate an absorption spectrum of the dispersant from the absorption spectrum of the dispersion liquid; and to calculate a concentration of the dispersant from the absorption spectrum of the dispersant; in combination with the rest of the limitations of claims 1, 5, 6.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
November 20, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877